EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. George Ellis on 9/7/2022.  The amended claims were filed as a preliminary amendment on 9/9/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding instant claim 1, the closest prior art of record of CN 104170156 A to Origuchi teaches a battery module (Figure 5, 30), comprising: a plurality of secondary battery cells (para. [0029]); and a housing member (110) including a cooling plate member (111), and a heat conductive member (space between battery module (30) and plate (111) which includes heat conductive elements (118) and void spaces in-between) provided between the secondary battery cells (30) and the cooling plate member (111) to form a heat path for transferring heat from the secondary battery cells (30) to the cooling plate member (111), the housing member having the plurality of secondary battery cells (30) accommodated therein.  However, the closest prior art of record fails to teach the above in combination with wherein a portion of the heat conductive member (voids and elements (118)) in contact with a secondary battery cell (30) that is supercooled has a lower thermal conductivity than a remaining portion of the heat conductive member in contact with warmer battery cells and wherein the portion of the heat conductive member (118) that is in contact with the secondary battery cell that is supercooled is formed of the same material as that of the remaining portion.  This combination, as recited in instant claim 1, is neither present nor made obvious in the closest prior art of record.
Regarding instant claim 4, the closest prior art of record of CN 104170156 A to Origuchi, fails to teach wherein the heat conductive member (voids and elements (118)) comprises a central heat conductive portion and an edge heat conductive portion, the edge heat conductive portion having a lower thermal conductivity than the central heat conductive portion such that wherein the central heat conductive portion is formed to have a convex shape with a greater thickness from the bottom edge portion to the bottom central portion, and wherein the central heat conductive portion includes a material having higher thermal conductivity and a material having lower thermal conductivity and is in contact with the cooling plate member and
wherein the central heat conductive portion has a higher volume of the material having higher thermal conductivity than the material having lower thermal conductivity.  This combination is neither present nor made obvious in the closest prior art of record.
Relevant art has been cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							9/8/2022Primary Examiner, Art Unit 1725